
	
		II
		112th CONGRESS
		1st Session
		S. 1286
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2011
			Mr. Casey (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend trade adjustment assistance, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Trade Adjustment Assistance Extension
			 Act of 2011.
		IExtension of
			 Trade Adjustment Assistance
			101.Extension of Trade
			 Adjustment Assistance
				(a)In
			 generalSection 1893 of the Trade and Globalization Adjustment
			 Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422) is repealed.
				(b)Conforming
			 amendments
					(1)Section
			 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) (as in effect
			 on February 12, 2011) is amended by striking shall not exceed—
			 and all that follows and inserting shall not exceed $575,000,000 for
			 each of the fiscal years 2011 through 2016, and $143,750,000 for the 3-month
			 period beginning on October 1, 2016, and ending on December 31,
			 2016..
					(2)Section 245(a) of
			 the Trade Act of 1974 (19 U.S.C. 2317(a)) (as in effect on February 12, 2011)
			 is amended by striking February 12, 2011 and inserting
			 December 31, 2016.
					(3)Section 246(b)(1) of the Trade Act of 1974
			 (19 U.S.C. 2318(b)(1)) (as in effect on February 12, 2011) is amended by
			 striking February 12, 2011 and inserting December 31,
			 2016.
					(4)Section 255(a) of
			 the Trade Act of 1974 (19 U.S.C. 2345(a)) (as in effect on February 12, 2011)
			 is amended by striking for fiscal year 2010 and all that follows
			 and inserting for each of the fiscal years 2011 through 2016, and
			 $12,500,000 for the 3-month period beginning on October 1, 2016, and ending on
			 December 31, 2016. Amounts appropriated pursuant to this subsection shall
			 remain available until expended..
					(5)Section 275(f) of
			 the Trade Act of 1974 (19 U.S.C. 2371d(f)) (as in effect on February 12, 2011)
			 is amended by striking December 15 in each of the calendar years 2009
			 through and inserting December 15, 2009,.
					(6)Section 276(c)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2371e(c)(2)) (as in effect on February 12,
			 2011) is amended by striking not more than— and all that follows
			 and inserting not more than $25,000,000 for each of the fiscal years
			 2011 through 2016, and $6,250,000 for the 3-month period beginning on October
			 1, 2016, and ending on December 31, 2016..
					(7)Section 277(c) of
			 the Trade Act of 1974 (19 U.S.C. 2371f(c)) (as in effect on February 12, 2011)
			 is amended—
						(A)in paragraph (1),
			 by striking this subchapter— and all that follows and inserting
			 this subchapter $150,000,000 for each of the fiscal years 2011 through
			 2016, and $37,500,000 for the 3-month period beginning on October 1, 2016, and
			 ending on December 31, 2016.; and
						(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)AvailabilityAmounts appropriated pursuant to this
				subchapter shall remain available until
				expended.
								.
						(8)Section 278(e) of
			 the Trade Act of 1974 (19 U.S.C. 2372(e)) (as in effect on February 12, 2011)
			 is amended by striking December 15 in each of the calendar years 2009
			 through and inserting December 15, 2009,.
					(9)Section 279A(h)(2) of the Trade Act of 1974
			 (19 U.S.C. 2373(h)(2)) (as in effect on February 12, 2011) is amended by
			 striking December 15 in each of the calendar years 2009 through
			 and inserting December 15, 2009,.
					(10)Section
			 279B(a)(1) of the Trade Act of 1974 (19 U.S.C. 2373a(a)(1)) (as in effect on
			 February 12, 2011) is amended by striking section 279A— and all
			 that follows and inserting section 279A $40,000,000 for each of the
			 fiscal years 2011 through 2016, and $10,000,000 for the 3-month period
			 beginning on October 1, 2016, and ending on December 31, 2016..
					(11)Section 285 of the Trade Act of 1974 (19
			 U.S.C. 2271 note) (as in effect on February 12, 2011) is amended to read as
			 follows:
						
							285.Termination
								(a)Assistance for
				workers
									(1)In
				generalExcept as provided in paragraph (2), trade adjustment
				assistance, vouchers, allowances, and other payments or benefits may not be
				provided under chapter 2 after December 31, 2016.
									(2)ExceptionNotwithstanding
				paragraph (1), a worker shall continue to receive trade adjustment assistance
				benefits and other benefits under chapter 2 for any week for which the worker
				meets the eligibility requirements of that chapter if the worker is—
										(A)certified as
				eligible for trade adjustment assistance benefits under chapter 2 pursuant to a
				petition filed under section 221 on or before December 31, 2016; and
										(B)otherwise
				eligible to receive trade adjustment assistance benefits under chapter
				2.
										(b)Other
				assistance
									(1)Assistance for
				firms
										(A)In
				generalExcept as provided in subparagraph (B), technical
				assistance and grants may not be provided under chapter 3 after December 31,
				2016.
										(B)ExceptionNotwithstanding
				subparagraph (A), any technical assistance or grant approved under chapter 3
				pursuant to a petition filed under section 251 on or before December 31, 2016,
				may be provided—
											(i)to the extent
				funds are available pursuant to such chapter for such purpose; and
											(ii)to the extent
				the recipient of the technical assistance or grant is otherwise eligible to
				receive such technical assistance or grant, as the case may be.
											(2)Farmers
										(A)In
				generalExcept as provided in subparagraph (B), technical
				assistance and financial assistance may not be provided under chapter 6 after
				December 31, 2016.
										(B)ExceptionNotwithstanding
				subparagraph (A), any technical or financial assistance approved under chapter
				6 pursuant to a petition filed under section 292 on or before December 31,
				2016, may be provided—
											(i)to the extent
				funds are available pursuant to such chapter for such purpose; and
											(ii)to the extent
				the recipient of the technical or financial assistance is otherwise eligible to
				receive such technical or financial assistance, as the case may be.
											(3)Assistance for
				communities
										(A)In
				generalExcept as provided in subparagraph (B), technical
				assistance and grants may not be provided under chapter 4 after December 31,
				2016.
										(B)ExceptionNotwithstanding
				subparagraph (A), any technical assistance or grant approved under chapter 4
				pursuant to a petition filed under section 273, or a grant proposal submitted
				under section 278 or 279A, on or before December 31, 2016, may be
				provided—
											(i)to the extent
				funds are available pursuant to such chapter for such purpose; and
											(ii)to the extent
				the recipient of the technical assistance or grant is otherwise eligible to
				receive such technical assistance or grant, as the case may
				be.
											.
					(12)Section 298(a)
			 of the Trade Act of 1974 (19 U.S.C. 2401g(a)) (as in effect on February 12,
			 2011) is amended by striking $10,400,000 for the 6-week period beginning
			 January 1, 2011, and ending February 12, 2011, and inserting
			 $90,000,000 for each of the fiscal years 2011 through 2016, and
			 $22,500,000 for the 3-month period beginning on October 1, 2016, and ending on
			 December 31, 2016.
					102.Effective
			 dateThe amendments made by
			 section 101—
				(1)shall take effect
			 on the date of the enactment of this Act; and
				(2)shall apply
			 to—
					(A)petitions for
			 certification filed under chapter 2, 3, or 6 of title II of the Trade Act of
			 1974 on or after such date of enactment; and
					(B)petitions for
			 assistance and proposals for grants filed under chapter 4 of title II of the
			 Trade Act of 1974 on or after such date of enactment.
					IIHealth coverage
			 improvement
			201.Improvement of
			 the affordability of the credit
				(a)In
			 generalSection 35(a) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting
			 January 1, 2017.
				(b)Conforming
			 amendmentSection 7527(b) of such Code is amended by striking
			 February 13, 2011 and inserting January 1,
			 2017.
				(c)Effective
			 dateThe amendments made by this section shall apply to coverage
			 months beginning after February 12, 2011.
				202.Payment for the
			 monthly premiums paid prior to commencement of the advance payments of
			 credit
				(a)In
			 generalSection 7527(e) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting
			 January 1, 2017.
				(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
				203.TAA recipients
			 not enrolled in training programs eligible for credit
				(a)In
			 generalSection 35(c)(2)(B) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 January 1, 2017.
				(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
				204.TAA
			 pre-certification period rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
				(a)IRC
			 amendmentSection 9801(c)(2)(D) of the Internal Revenue Code of
			 1986 is amended by striking February 13, 2011 and inserting
			 January 1, 2017.
				(b)ERISA
			 amendmentSection 701(c)(2)(C) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1181(c)(2)(C)) is amended by striking
			 February 13, 2011 and inserting January 1,
			 2017.
				(c)PHSA
			 amendmentSection 2701(c)(2)(C) of the Public Health Service Act
			 (as in effect for plan years beginning before January 1, 2014 (42 U.S.C. 300gg
			 note)) is amended by striking February 13, 2011 and inserting
			 January 1, 2017.
				(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after February 12, 2011.
				205.Continued
			 qualification of family members after certain events
				(a)In
			 generalSection 35(g)(9) of
			 the Internal Revenue Code of 1986, as added by section 1899E(a) of the American
			 Recovery and Reinvestment Tax Act of 2009 (relating to continued qualification
			 of family members after certain events), is amended by striking February
			 13, 2011 and inserting January 1, 2017.
				(b)Conforming
			 amendmentSection 173(f)(8) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2918(f)(8)) is amended by striking February 13,
			 2011 and inserting January 1, 2017.
				(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after February 12, 2011.
				206.Extension of
			 COBRA benefits for certain TAA-eligible individuals and PBGC
			 recipients
				(a)ERISA
			 amendments
					(1)PBGC
			 recipientsSection 602(2)(A)(v) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1162(2)(A)(v)) is amended by striking
			 February 12, 2011 and inserting December 31,
			 2016.
					(2)TAA-eligible
			 individualsSection 602(2)(A)(vi) of such Act (29 U.S.C.
			 1162(2)(A)(vi)) is amended by striking February 12, 2011 and
			 inserting December 31, 2016.
					(b)IRC
			 amendments
					(1)PBGC
			 recipientsSection 4980B(f)(2)(B)(i)(V) of the Internal Revenue
			 Code of 1986 is amended by striking February 12, 2011 and
			 inserting December 31, 2016.
					(2)TAA-eligible
			 individualsSection 4980B(f)(2)(B)(i)(VI) of such Code is amended
			 by striking February 12, 2011 and inserting December 31,
			 2016.
					(c)PHSA
			 amendmentsSection 2202(2)(A)(iv) of the Public Health Service
			 Act (42 U.S.C. 300bb–2(2)(A)(iv)) is amended by striking February 12,
			 2011 and inserting December 31, 2016.
				(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 of coverage which would (without regard to the amendments made by this section)
			 end on or after February 13, 2011.
				207.Addition of
			 coverage through voluntary employees' beneficiary associations
				(a)In
			 generalSection 35(e)(1)(K) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2012 and inserting
			 January 1, 2017.
				(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
				208.Notice
			 requirements
				(a)In
			 generalSection 7527(d)(2) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 January 1, 2017.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 certificates issued after February 12, 2011.
				IIIOffsets
			301.Required minimum 10-year term, etc., for
			 grantor retained annuity trusts
				(a)In generalSubsection (b) of
			 section
			 2702 of the Internal Revenue Code of 1986 is amended—
					(1)by redesignating paragraphs (1), (2) and
			 (3) as subparagraphs (A), (B), and (C), respectively, and by moving such
			 subparagraphs (as so redesignated) 2 ems to the right;
					(2)by striking For purposes of
			 and inserting the following:
						
							(1)In generalFor purposes
				of
							; 
					(3)by striking paragraph (1) or
			 (2) in paragraph (1)(C) (as so redesignated) and inserting
			 subparagraph (A) or (B); and
					(4)by adding at the end the following new
			 paragraph:
						
							(2)Additional requirements with respect to
				grantor retained annuitiesFor purposes of subsection (a), in the case
				of an interest described in paragraph (1)(A) (determined without regard to this
				paragraph) which is retained by the transferor, such interest shall be treated
				as described in such paragraph only if—
								(A)the right to receive the fixed amounts
				referred to in such paragraph is for a term of not less than 10 years,
								(B)such fixed amounts, when determined on an
				annual basis, do not decrease relative to any prior year during the first 10
				years of the term referred to in subparagraph (A), and
								(C)the remainder interest has a value greater
				than zero determined as of the time of the
				transfer.
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to transfers made after December 31, 2010.
				IVBudgetary
			 effects
			401.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
